                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ABIDE NETWORK, INC.,

                     Plaintiff,                                8:18CV292

       vs.
                                                                 ORDER
FIRST NONPROFIT INSURANCE
COMPANY,

                     Defendant.


      This matter comes before the Court on the Joint Stipulation for Dismissal of this

case with prejudice (Filing No. 35). The Court being advised in the premises, finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear its own fees and costs.




      Dated this 3rd day of February, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
